DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election by Original Presentation
Since applicants’ original claim 4 required the presence of both the first and second polyamide resins, said invention was constructively elected by original presentation for prosecution on the merits.  Accordingly, applicants received an action on the merits (Office Action mailed September 27, 2021) for the originally presented invention.
Newly submitted claims 11-15 will be considered to the extent the “comprises” and “comprising” terminology permit the presence of both the first and second polyamide resins, said embodiment having been constructively elected by original presentation. Accordingly, the embodiments per claims 11-15 including a first polyamide resin alone or a second polyamide resin alone are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 112
Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2018/0155545 (Stoppelmann).
Stoppelmann discloses molded articles made from a polyamide composition comprising:
25 to 80% by weight of a mixture made of at least one partially crystalline aliphatic polyamide inclusive of PA10, PA11 and PA12 (meets Applicants’ first polyamide) and at least one amorphous or microcrystalline polyamide inclusive of polyamides derived from meets Applicants’ second polyamide); and
20 to 65% by weight of at least one glass filler (meets Applicants’ inorganic filler)
(e.g., abstract, [0009-0017], [0038-0039], [0062-0064], examples, claims). The molded articles include housings or housings parts for devices which communicate with electromagnetic waves inclusive of cameras.
	Stoppelmann sets forth compositions (Tables 3 and 6) comprising polyamide 12 (Aa1) (meets Applicants’ first polyamide), polyamide MACMI/MACMT/12 (Ab2) or polyamide 6I/6T (Ab3), each comprising units from an aromatic dicarboxylic acid and a diamine (meets Applicants’ second polyamide), and 50 wt.% glass fibers (meets Applicants’ inorganic filler), wherein the content of polyamides and glass fibers falls within the scope of the present claims. Inasmuch as Stoppelmann discloses the production of housings or housing parts for a plurality of a transmitting and receiving electronic devices “which consist preferably of this polyamide moulding compound” [0062], it would have been within the purview of one having ordinary skill in the art to produce a housing for a camera lens for a vehicle which consists of the above-described polyamide compositions with the reasonable expectation of success. Inasmuch as the camera lens housing would be made exclusively of the polyamide composition, it would be expected that the weight percent of the polyamide and glass filler would be based on the total weight of the camera lens housing (meeting presently claimed “based on a total weight of the camera lens retainer”).

	As to claim 4, Stoppelmann’s examples meet the claimed weight ratio of polyamides.
	As to claims 5 and 6, Stoppelmann exemplifies glass fibers meeting the claimed features (Table 2).
	As to claim 7, it is within the purview of Stoppelmann’s inventive disclosure to further incorporate pigments.  Accordingly, it would have been obvious to one having ordinary skill in the art to further incorporate a carbon black pigment in an amount falling within the claimed scope in consideration of the ultimate properties desired.
As to claims 8-10, it is reasonably believed that a housing made from the similarly-constituted compositions set forth by Stoppelmann would necessarily possess the same properties. “Products of identical chemical composition cannot have mutually exclusive properties” because a chemical composition and its properties are inseparable, In re Spada 15 USPQ2d 1655, MPEP 2112.01 (II).  Where the claimed and prior products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established, In re Best 195 USPQ 430.  Where applicant claims a composition in terms of function, property or characteristic and the composition of the prior art is the same as that of the claim but the function property or characteristic is not explicitly disclosed, a rejection under both 35 U.S.C. 102 and 103 is appropriate (MPEP 2112).

As to claim 13, to the extent the recited polyamide 612, which is not a polyphthalamide, is meant as an additional third polyamide, it is within Stoppelmann’s inventive disclosure to further include an additional partially crystalline aliphatic polyamide such as polyamide 612 [0038] for its expected additive effect.
As to claims 12 and 15, given that the “comprises” and comprising terms do not preclude a first polyamide, Stoppelmann’s examples comprising polyamide MACMI/MACMT/12 (Ab2) or polyamide 6I/6T (Ab3) meet claimed subject matter.
Response to Arguments
Applicant’s arguments and amendments filed December 23, 2021, with respect to the 35 USC 112 rejection have been fully considered and are persuasive.  The 35 USC 112 rejection has been withdrawn. 
Specifically, Applicants have clarified that the presently claimed polyamide-based resin can be any one of i) a first polyamide resin, ii) a second polyamide resin, or iii) a mixture of a first polyamide resin and a second polyamide resin.
Applicant's arguments filed December 23, 2021 have been fully considered but they are not persuasive in overcoming the 35 USC 103 rejection over U.S. 2018/0155545 (Stoppelmann).
Applicants’ contention that Stoppelmann fails to teach or suggest a weight percent of the polyamide-based resin and an inorganic filler that is based on a total weight of the camera lens retainer is not well taken. Inasmuch as Stoppelmann meeting presently claimed “based on a total weight of the camera lens retainer”).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ana L Woodward whose telephone number is (571)272-1082.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANA L. WOODWARD/Primary Examiner, Art Unit 1765